  EXHIBIT 10.30

 

THIS NOTE HAS NOT (AND ANY SHARES OF STOCK ISSUABLE UPON THE TRIGGERING OF AN
EVENT OF DEFAULT MAY NOT HAVE) BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS
NOTE NOR ANY SHARES OF STOCK ISSUABLE UPON THE TRIGGERING OF AN EVENT OF DEFAULT
MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS NOTE OR SHARES OF STOCK
ISSUABLE UPON DEFAULT UNDER THIS NOTE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS
NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.

 

Terra Tech Corp.

 

Form of Demand Promissory Note

 



Face Amount: $750,000.00

 March 31, 2016

 

 New York, NY



 

FOR VALUE RECEIVED, the undersigned Terra Tech Corp., (the "Borrower"), promises
to pay to the order of Dominion Capital LLC, its successors or assigns (the
"Lender"), SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000) (the "Face Amount")
by the earlier of June 30, 2016 (the "Maturity Date") or on demand ("Demand") in
accordance with the terms hereof, together with interest, as provided herein. As
provided herein, payment may be made in either cash or common stock of the
Borrower, at the option of the Lender. In addition, the Lender may, at its
option, convert this Note into a subsequent securities offering that is
undertaken by the Borrower as provided herein.

 

Interest at the simple rate of one percent (1.00%) per month, calculated on the
basis of a 360-day year of twelve 30-day months, until the Maturity Date or
Demand is made, and any other amounts due hereunder are payable in lawful money
of the United States of America to the Lender. Interest may be paid in cash at
the Maturity Date, which includes the maturity on Demand at the option of the
Lender, which election shall be communicated by the Lender in writing.

 

Section 1. Maturity. The Face Amount, along with the interest accrued thereon,
shall be repaid in cash at the Maturity Date, unless Demand is otherwise made
prior to such Maturity Date. This Note may be prepaid in whole or in part at any
time and from time-to-time upon three (3) prior business days' written notice,
without penalty.

 

Section 2. Repayment; Conversion into Subsequent Offering.

 

(a) Upon the delivery by either party of at least three (3) prior business days'
written notice, Borrower shall repay, in cash, one hundred percent (100%) of the
aggregate principal balance and interest due on this Note outstanding as of the
date of repayment. Such repayment shall satisfy Borrower's obligations pursuant
to this Note in full and this Note shall be of no further force and effect.

 



 1

 



  

(b) This Note and all accrued but unpaid interest thereon may be converted into
the next equity or debt securities offering of the Borrower on a
dollar-for-dollar basis on such subscription terms and conditions as provided
for in such subsequent offering.

 

Section 3. Transferability. This Note and any of the rights granted hereunder
are freely transferable or assigned by Lender, in whole or in part, in its sole
discretion; provided, there is notice to the Borrower.

 

Section 4. Event of Default.

 

(a) In the event that any one of the following events shall occur (whatever the
reason and whether it shall be voluntary or involuntary or effected by operation
of law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body), it shall be
deemed an Event of Default:

 

(i) Any default in the payment of the principal of, interest on or other charges
in respect of this Note, or any other note issued by the Borrower for the
benefit of the Lender, as and when the same shall become due and payable;

 

(ii) Borrower shall fail to observe or perform any other material covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of this Note or any other agreement between the Borrower and the
Lender;

 

(iii) There shall be a breach of any of the representations and warranties set
forth in this Note or any transaction document executed contemporaneously
herewith; or

 

(iv) Borrower, shall commence, or there shall be commenced against Borrower any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or Borrower commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Borrower or there is commenced against Borrower
any such bankruptcy, insolvency or other proceeding which remains undismissed
for a period of sixty (60) days; or Borrower is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Borrower suffers any appointment of any custodian,
private or court appointed receiver or the like for it or any substantial part
of its property which continues undischarged or unstayed for a period of sixty
(60) days; or Borrower makes a general assignment for the benefit of creditors;
or Borrower shall fail to pay or shall state that it is unable to pay or shall
be liable to pay, its debts as they become due or by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Borrower for the
purpose of effecting any of the foregoing.

 



 2

 



  

(b) Upon the occurrence of an Event of Default, the Lender shall give the
Borrower notice of such occurrence, at which time the Borrower shall have five
(5) business days from receipt of such notice to pay the outstanding amount of
the Note, with any unpaid interest thereof, in full. In the event that full
payment is not made upon the expiry of the five (5) day period, a default
penalty equal to two percent (2%) of the Face Amount per month during the period
of Default (the "Default Penalty"). Lender may then, at its sole discretion
declare the entire then outstanding Face Amount of this Note together with any
unpaid interest and the Default Penalty immediately due and payable (a "Default
Declaration"), in which event the Lender may, at its sole discretion take any
action it deems necessary to recover amounts due under this Note.

 

(c) Upon the occurrence of an Event of Default, the Lender shall be entitled to
receive, in addition to the Face Amount of the Note, interest thereon and the
Default Penalty, the Lender shall be entitled to recover all of its costs, fees
(including without limitation, reasonable attorney's fees and disbursements),
and expenses relating collection and enforcement Note, including all costs and
expenses incurred by it in enforcing its rights under the Note and any
transaction document entered into contemporaneously herewith.

 

(d) The failure of Lender to exercise any of its rights hereunder in any
particular instance shall not constitute a waiver of the same or of any other
right in that or any subsequent instance with respect to Lender or any
subsequent holder. Lender need not provide and Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. The remedies available to the Lender upon the occurrence of an
Event of Default shall be cumulative.

 

Section 5. Notices. Any and all notices, service of process or other
communications or deliveries required or permitted to be given or made pursuant
to any of the provisions of this Note shall be deemed to have been duly given or
made for all purposes when hand delivered or sent by certified or registered
mail, return receipt requested and postage prepaid, overnight mail or courier as
follows:

 

If to Lender, at:

 

Dominion Capital LLC

341 W. 38th Street – 8th Floor

New York, New York 10018

Attn: Mikhail Gurevich 

Or such other address as may be given to the Borrower from time to time

 

If to Borrower, at:

 

Terra Tech Corp. 

18101 Von Karman, Third Floor 

Irvine, California 92612 

Attn: Derek A. Peterson

Or such other address as may be given to the Lender from time to time

 



 3

 



 

Section 6. Usury. This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Lender
hereunder for the loan, use, forbearance or detention of money exceed that
permissible under applicable law. If at any time the performance of any
provision of this Note or of any other agreement or instrument entered into in
connection with this Note involves a payment exceeding the limit of the interest
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Borrower and the Lender that all payments under this Note are to
be credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest set forth herein or therein or (ii) that permitted by
law, whichever is the lesser, and the balance toward the reduction of principal.
The provision of this Section 6 shall never be superseded or waived and shall
control every other provision of this Note and all other agreements and
instruments between the Borrower and the Lender entered into in connection with
this Note To the extent permitted by applicable law, Borrower waives any right
to assert the defense of usury.

 

Section 7. Governing Law; Waiver of Jury Trial. This Note and the provisions
hereof are to be construed according to and are governed by the laws of the
State of New York, without regard to principles of conflicts of laws thereof.
Borrower agrees that the New York State Supreme Court located in the County of
New York, State of New York shall have exclusive jurisdiction in connection with
any dispute concerning or arising out of this Note or otherwise relating to the
parties relationship. In any action, lawsuit or proceeding brought to enforce or
interpret the provisions of this Note and/or arising out of or relating to any
dispute between the parties, Lender shall be entitled to recover all of its
costs and expenses relating collection and enforcement of this Note (including
without limitation, reasonable attorney's fees and disbursements) in addition to
any other relief to which Lender may be entitled and a

 

BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATING TO THIS NOTE.

 

Section 8. Successors and Assigns. Subject to applicable securities laws, this
Note and the rights and obligations evidenced hereby shall inure to the benefit
of and be binding upon the successors of Borrower and the successors and assigns
of Lender.

 

Section 9. Amendment. This Note may be modified or amended or the provisions
hereof waived only with the written consent of Lender and Borrower.

 

Section 10. Severability. Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.

 

[ SIGNATURE PAGE TO FOLLOW ]

 



 4

 



 

IN WITNESS WHEREOF, Borrower has caused this Demand Promissory Note to be duly
authorized officer and/or such individual borrower as of the date first above
indicated.

 

 



 

Terra Tech Corp.

 

    By:

 

 

Name:

 

 

Title:

 



 

 

5

--------------------------------------------------------------------------------